742 N.W.2d 122 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jonathan Neil SAARI, Defendant-Appellant.
Docket No. 135037. COA No. 279028.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the August 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.